1    JOHN V. JOHNSON
     Attorney for Plaintiff
2    McGregor W. Scott
     United States Attorney
3    DEBORAH LEE STACHEL, Bar No. 230138
     Regional Chief Counsel, Region IX
4    Tina L. Naicker
     Special Assistant United States Attorney
5
             Social Security Administration
6            160 Spear Street, Suite 800
             San Francisco, California 94105
7            Telephone: (415) 268-5611
             Facsimile: (760) 342-2972
8            E-Mail: Tina.Naicker@ssa.gov

9    Attorney for Defendant

10                                       UNITED STATES DISTRICT COURT

11                                FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                             SACRAMENTO DIVISION

13

14

15   SHIRLEY A. MARTINEZ,                       )           CASE. No.: 2:15-CV-02651-DMC
                                                )
16                             Plaintiff,       )           STIPULATION AND ORDER
                                                )           FOR ATTORNEY’S FEES PURSUANT
17            vs.                               )           TO 28 U.S.C. SECTION 2412(d)
                                                )
18   NANCY A. BERRYHILL, Acting Commissioner    )
     of the Social Security Administration,     )
19                                              )
                                                )
20                             Defendant.       )
                                                )
21   __________________________________________ )

22

23

24

25

26

27

28
1             It is hereby stipulated by and between the parties through their undersigned counsel, subject to the approval

2    of the Court, that Shirley A. Martinez, will be awarded attorney fees in the amount of THIRTEEN THOUSAND

3    FIVE HUNDRED and NO CENTS DOLLARS ($13,500.00) under the Equal Access to Justice Act (EAJA), 28

4    U.S.C. section 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff by

5    counsel in connection with this civil action, in accordance with 28 U.S.C. section 2412(d).

6             After the Court issues an order for EAJA fees to Shirley A. Martinez, the Defendant will consider any

7    assignment of EAJA fees to John V. Johnson pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-2253 (2010), the

8    ability to honor any such assignment will depend on whether the fees are subject to any offset allowed under the

9    United States Department of Treasury’s Offset Program. After the order for EAJA fees is entered, the Defendant

10   will determine whether they are subject to any offset.

11            Fees shall be made payable to Shirley A. Martinez, but if the Department of the Treasury determines that

12   Shirley A. Martinez, does not owe a federal debt, then the government shall cause the payment of fees to be made

13   directly to John V. Johnson, pursuant to any assignment executed by Plaintiff. Any payment made shall be delivered

14   to John V. Johnson.

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
1             This stipulation constitutes a compromise settlement of Shirley A. Martinez’s request for EAJA attorney

2    fees and does not constitute an admission of liability on the part of the Defendant under EAJA. Payment of the

3    agreed amount shall constitute complete release from, and bar to, any and all claims that Shirley A. Martinez, and/or

4    John V. Johnson may have relating to EAJA attorney fees in connection with this action. This award is without

5    prejudice to the rights of John V. Johnson to seek Social Security Act attorney fees under 42 U.S.C. Section 406(b)

6    subject to the savings clause provisions of EAJA.

7

8                                                                            Respectfully Submitted,

9    DATED: May 28, 2019                                                     / s / John V. Johnson
                                                                             (As authorized
10                                                                           johnvjohnson@sbcglobal.net)
                                                                             John V. Johnson
11                                                                           Attorney for Plaintiff

12   DATED: May 28, 2019                                                     McGREGOR W. Scott
                                                                             United States Attorney
13                                                                             DEBORAH L. STACHEL Acting
                                                                               Regional Chief Attorney, Region IX
14                                                                             Social Security Administration

15                                                                           By: / s / Tina L. Naicker
                                                                                 TINA L. NAICKER
16                                                                               Special Assistant U.S. Attorney
                                                                                 Attorney for Defendant
17

18

19

20            APPROVED AND SO ORDERED.

21
     Dated: June 6, 2019
22                                                                             ______________________________
                                                                  ______
23                                                                DENNIS M. COTA
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
